PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                ________________

Nos. 15-2206, 15-2217, 15-2230, 15-2234, 15-2272, 15-2273
 15-2290, 15-2291, 15-2292, 15-2294, 15-2304 & 15-2305
                   ________________

  IN RE: NATIONAL FOOTBALL LEAGUE PLAYERS
         CONCUSSION INJURY LITIGATION

      Craig Heimburger; Dawn Heimburger,
                              Appellants (15-2206)

      Cleo Miller; Judson Flint; Elmer Underwood; Vincent
      Clark, Sr.; Ken Jones; Fred Smerlas; Jim Rourke; Lou
      Piccone; James David Wilkins, II,
                                  Appellants (15-2217)

      Curtis L. Anderson,
                                Appellant (15-2230)

      Darren R. Carrington,
                                Appellant (15-2234)

      Raymond Armstrong; Nathaniel Newton, Jr.; Larry
      Brown; Kenneth Davis; Michael McGruder; Clifton L.
      Odom; George Teague; Drew Coleman; Dennis
      DeVaughn; Alvin Harper; Ernest Jones; Michael
      Kiselak; Jeremy Loyd; Gary Wayne Lewis; Lorenzo
      Lynch; Hurles Scales, Jr.; Gregory Evans; David
Mims; Evan Ogelsby; Phillip E. Epps; Charles L.
Haley, Sr.; Kevin Rey Smith; Darryl Gerard Lewis;
Curtis Bernard Wilson; Kelvin Mack Edwards, Sr.;
Dwayne Levels; Solomon Page; Tim McKyer; Larry
Barnes; James Garth Jax; William B. Duff; Mary
Hughes; Barbara Scheer,
                          Appellants (15-2272)

Liyongo Patrise Alexander; Charlie Anderson; Charles
E. Arbuckle; Cassandra Bailey, as Representative of
the Estate of Johnny Bailey; Ben Bronson; Curtis
Ceaser, Jr.; Larry Centers; Darrell Colbert; Harry
Colon; Christopher Crooms; Jerry W. Davis; Tim
Denton; Michael Dumas; Corris Ervin; Doak Field;
Baldwin Malcolm Frank; Derrick Frazier;
Murray E. Garrett; Clyde P. Glosson; Roderick W.
Harris; Wilmer K. Hicks, Jr.; Patrick Jackson; Gary
Jones; Ryan McCoy; Jerry James Moses, Jr.;
Anthony E. Newsom; Rance Olison; John Owens;
Robert Pollard; Derrick Pope; Glenell Sanders;
Thomas Sanders; Dwight A. Scales; Todd Scott;
Frankie Smith; Jermaine Smith; Tyrone Smith; James
A. Young, Sr.,
                            Appellants (15-2273)

Scott Gilchrist, individually and on behalf of the Estate
of Carlton Chester “Cookie” Gilchrist,
                             Appellant (15-2290)

Jimmie H. Jones; Ricky Ray; Jesse Solomon,
                         Appellants (15-2291)




                        2
     Andrew Stewart,
                               Appellant (15-2292)

     Willie T. Taylor,
                               Appellant (15-2294)

     Alan Faneca; Roderick “Rock” Cartwright;
     Jeff Rohrer; Sean Considine,
                                Appellants (15-2304)

     James Mayberry,
                              Appellant (15-2305)
                   ________________

       Appeal from the United States District Court
          for the Eastern District of Pennsylvania
(D.C. Civil Action Nos. 2-12-md-02323 and 2-14-cv-00029)
         District Judge: Honorable Anita B. Brody
                    ________________

               Argued November 19, 2015

            Before: AMBRO, HARDIMAN,
            and NYGAARD, Circuit Judges

             (Opinion filed: April 18, 2016)




                           3
TerriAnne Benedetto, Esquire
Seeger Weiss
1515 Market Street
Suite 1380
Philadelphia, PA 19102

David R. Buchanan, Esquire
Diogenes P. Kekatos, Esquire
Christopher A. Seeger, Esquire
Seeger Weiss LLP
77 Water Street, 26th Floor
New York, NY 10005

Samuel Issacharoff, Esquire (Argued)
New York University Law School, Room 411J
40 Washington Square South
New York, NY 10012

Gene Locks, Esquire
David D. Langfitt, Esquire
Locks Law Firm
601 Walnut Street
The Curtis Center, Suite 720 East
Philadelphia, PA 19106

Dianne M. Nast, Esquire
NastLaw
1101 Market Street, Suite 2801
Philadelphia, PA 19107

Stephen F. Rosenthal, Esquire
Steven C. Marks, Esquire
Podhurst Orseck




                                4
25 West Flager Street, Suite 800
Miami, FL 33130

Arnold Levin, Esquire
Frederick S. Longer, Esquire
Levin, Fishbein, Sedran & Berman
510 Walnut Street, Suite 500
Philadelphia, PA 19106

Brad S. Karp, Esquire
Theodore V. Wells, Jr., Esquire
Lynn B. Bayard, Esquire
Bruce A. Birenboim, Esquire
Walter R. Reiman, Esquire
Paul, Weiss, Rifkind, Wharton & Garrison
1285 Avenue of the Americas
New York, NY 10019

Beth A. Wilkinson, Esq.
Wilkinson Walsh & Eskovitz
1900 M Street, N.W.
Suite 800
Washington, DC 20036

Paul D. Clement, Esquire (Argued)
Andrew N. Ferguson, Esquire
David Zachary Hudson, Esquire
Robert M. Bernstein, Esquire
Bancroft PLLC
500 New Jersey Avenue, N.W.
Seventh Floor
Washington, DC 20001




                              5
Robert C. Heim, Esquire
Dechert
2929 Arch Street
18th Floor, Cira Centre
Philadelphia, PA 19104

Sol H. Weiss, Esquire
Anapol Schwartz
1710 Spruce Street
Philadelphia, PA 19103


      Counsel for Appellees

Alan B. Morrison, Esquire
George Washington University
2000 H Street, N.W.
Washington, DC 20052

Scott L. Nelson, Esquire
Public Citizen Litigation Group
1600 20th Street, N.W.
Washington, DC 20009

      Counsel for Amicus Appellant
      Public Citizen Inc.

Shana De Caro, Esquire
Michael V. Kaplen, Esquire
De Caro & Kaplan
427 Bedford Road, Suite 360
Pleasantville, NY 10570




                              6
      Counsel for Amicus Curiae
      Brain Injury Association of America

Christopher A. Bandas, Esquire
Bandas Law Firm
500 North Shoreline, Suite 1020
Corpus Christi, TX 78401

Howard J. Bashman, Esquire       (Argued)
Suite G-22
2300 Computer Avenue
Willow Grove, PA 19090

Gary P. Lightman, Esquire
Glenn A. Manochi, Esquire
Lightman & Manochi
1520 Locust Street, 12th Floor
Philadelphia, PA 19102

      Counsel for Appellants
      Craig and Dawn Heimburger

Edward W. Cochran, Esquire
Cochran & Cochran
20030 Marchmont Road
Shaker Heights, OH 44122

John J. Pentz, Esquire
19 Widow Rites Lane
Sudbury, MA 01776




                             7
      Counsel for Appellants
      Cleo Miller; Judson Flint; Elmer Underwood; Vincent
      Clark, Sr.; Ken Jones; Fred Smerlas; Jim Rourke; Lou
      Piccone; James David Wilkins, II

George W. Cochran, Esquire
1385 Russell Drive
Streetsboro, OH 44241

      Counsel for Appellant
      Curtis L. Anderson

Joseph Darrell Palmer, Esquire
2244 Faraday Avenue, Suite 121
Carlsbad, CA 92008

Jan L. Westfall, Esquire
29896 Blue Water Way
Menifee, CA 92584

      Counsel for Appellant
      Darren R. Carrington

Richard L. Coffman, Esquire
The Coffman Law Firm
505 Orleans Street, Suite 505
Beaumont, TX 77701




                                8
Deepak Gupta, Esquire (Argued)
Matthew W.H. Wessler, Esquire
Jonathan E. Taylor, Esquire
Gupta Wessler PLLC
1735 20th Street, N.W.
Washington, DC 20009

Mitchell A. Toups, Esquire
Weller Green Toups & Terrell
2615 Calder Street, Suite 400
Beaumont, TX 77704

Jason C. Webster, Esquire
The Webster Law Firm
6200 Savoy, Suite 640
Houston, TX 77036

      Counsel for Appellants
      Raymond Armstrong; Nathaniel Newton, Jr.; Larry
      Brown; Kenneth Davis; Michael McGruder; Clifton L.
      Odom; George Teague; Drew Coleman; Dennis
      DeVaughn; Alvin Harper; Ernest Jones; Michael
      Kiselak; Jeremy Loyd; Gary Wayne Lewis; Lorenzo
      Lynch; Hurles Scales, Jr.; Gregory Evans; David
      Mims; Evan Ogelsby; Phillip E. Epps; Charles L.
      Haley, Sr.; Kevin Rey Smith; Darryl Gerard Lewis;
      Curtis Bernard Wilson; Kelvin Mack Edwards, Sr.;
      Dwayne Levels; Solomon Page; Tim McKyer; Larry
      Barnes; James Garth Jax; William B. Duff; Mary
      Hughes; Barbara Scheer; Willie T. Taylor




                                9
Lance H. Lubel, Esquire
Adam Q. Voyles, Esquire
Lubel Voyles
5020 Montrose Boulevard, Suite 800
Houston, TX 77006

Mickey L. Washington, Esquire
1314 Texas Avenue, Suite 811
Houston, TX 77002

Charles L. Becker, Esquire (Argued)
Kline & Specter
1525 Locust Street, 19th Floor
Philadelphia, PA 19102

      Counsel for Appellants
      Liyongo Patrise Alexander; Charlie Anderson; Charles
      E. Arbuckle; Cassandra Bailey, as Representative of
      the Estate of Johnny Bailey; Ben Bronson; Curtis
      Ceaser, Jr.; Larry Centers; Darrell Colbert; Harry
      Colon; Christopher Crooms; Jerry W. Davis; Tim
      Denton; Michael Dumas; Corris Ervin; Doak Field;
      Baldwin Malcolm Frank; Derrick Frazier; Murray E.
      Garrett; Clyde P. Glosson; Roderick W. Harris;
      Wilmer K. Hicks, Jr.; Patrick Jackson; Gary Jones;
      Ryan McCoy; Jerry James Moses, Jr.; Anthony E.
      Newsom; Rance Olison; John Owens; Robert Pollard;
      Derrick Pope; Glenell Sanders: Thomas Sanders;
      Dwight A. Scales; Todd Scott; Frankie Smith;
      Jermaine Smith; Tyrone Smith; James A. Young, Sr.

Jared H. Beck, Esquire




                           10
Elizabeth Lee Beck, Esquire
Beck & Lee Trial Lawyers
Corporate Park at Kendall
12485 Southwest 137 Avenue, Suite 205
Miami, FL 33186

Antonino G. Hernandez, Esquire
4 Southeast 1st Street, 2nd Floor
Miami, FL 33131

Cullin A. O’Brien, Esquire (Argued)
6541 Northeast 21st Way
Fort Lauderdale, FL 33308

Jeffrey J. Cairlanto, Esquire
Profy Promisloff & Ciarlanto
100 North 22nd Street
Unit 105
Philadelphia, PA 19103

       Counsel for Appellant
       Scott Gilchrist, individually and on behalf of the Estate
       of Carlton Chester “Cookie” Gilchrist

Dwight P. Bostwick, Esquire
Zuckerman Spaeder LLP
1800 M Street, N.W., Suite 1000
Washington, DC 20036

Cyril V. Smith, Esquire
Zuckerman Spaeder LLP
100 East Pratt Street, Suite 2440
Baltimore, MD 21202




                                11
Ramya Kasturi, Esquire
Zuckerman Spaeder LLP
399 Park Avenue, 14th Floor
New York, NY 10022

      Counsel for Appellants
      Jimmie H. Jones; Ricky Ray; Jesse Solomon

Stuart D. Lurie, Esquire
Rosenthal Lurie
102 Pickering Way
Suite 200
Exton, PA 19341

Michael H. Rosenthal, Esquire
Rosenthal Lurie
1500 John F. Kennedy Boulevard, Suite 1230
Philadelphia, PA 19102

      Counsel for Appellant
      Andrew Stewart

Steven F. Molo, Esquire (Argued)
Thomas J. Wiegand, Esquire
Kaitlin R. O’Donnell, Esquire
MoloLamken LLP
540 Madison Avenue
New York, NY 10022

Eric R. Nitz, Esquire
Rayiner I. Hashem, Esquire
Jeffrey M. Klein, Esquire




                              12
MoloLamken LLP
The Watergate, Suite 660
600 New Hampshire Avenue, NW
Washington, DC 20037

William T. Hangley, Esquire
Michele D. Hangley, Esquire
Hangley Aronchick Segal Pudlin & Schiller
One Logan Square
18th & Cherry Streets, 27th Floor
Philadelphia, PA 19103

Linda S. Mullenix, Esquire
2305 Barton Creek Blvd, Unit 2
Austin, TX 78735

      Counsel for Appellants
      Alan Faneca; Roderick “Rock” Cartwright;
      Jeff Rohrer; Sean Considine

David S. Coale, Esquire
Edward J. Dennis, Esquire
Kent D. Krabill, Esquire
Lynn Tillotson Pinker and Cox
2100 Ross Avenue, Suite 2700
Dallas, TX 75201

      Counsel for Appellant
      James Mayberry

                   ________________

               OPINION OF THE COURT




                              13
                  ________________
AMBRO, Circuit Judge

                           TABLE OF CONTENTS

I.       INTRODUCTION ..............................................................15
II.      BACKGROUND ................................................................15
   A.      Concussion Suits Are Brought Against the NFL ........... 15
   B.      The Parties Reach a Settlement ...................................... 19
   C.      The Proposed Settlement ................................................ 20
      1.     Monetary Award Fund................................................ 21
      2.     Baseline Assessment Program .................................... 23
      3.     Education Fund ........................................................... 23
      4.     The Proposed Class .................................................... 24
III.     JURISDICTION & STANDARD OF REVIEW................25
IV.      CLASS CERTIFICATION.................................................26
   A.      Numerosity ..................................................................... 27
   B.      Commonality .................................................................. 27
   C.      Typicality ....................................................................... 29
   D.      Adequacy of Representation .......................................... 31
      1.     Class Counsel ............................................................. 31
      2.     Class Representatives ................................................. 35
      3.     Conflicts of Interest .................................................... 36
   E.      Predominance ................................................................. 42
   F.      Superiority ...................................................................... 44
V.       CLASS NOTICE ................................................................44
VI.      CLASS SETTLEMENT .....................................................46
   A.      Presumption of Fairness ................................................. 47
   B.      Girsh & Prudential Factors ............................................ 48
   C.      Settlement’s Treatment of CTE...................................... 56
VII. ATTORNEYS’ FEES .........................................................63
   A.      Deferral of Fee Petition .................................................. 63
   B.      Clear Sailing Provision................................................... 68
VIII. CONCLUSION ..................................................................69




                                              14
I.    INTRODUCTION

       The National Football League (“NFL”) has agreed to
resolve lawsuits brought by former players who alleged that
the NFL failed to inform them of and protect them from the
risks of concussions in football. The District Court approved
a class action settlement that covered over 20,000 retired
players and released all concussion-related claims against the
NFL. Objectors have appealed that decision, arguing that
class certification was improper and that the settlement was
unfair. But after thorough review, we conclude that the
District Court was right to certify the class and approve the
settlement. Thus we affirm its decision in full.

II.   BACKGROUND

      A.     Concussion Suits Are Brought Against the
             NFL

       In July 2011, 73 former professional football players
sued the NFL and Riddell, Inc. in the Superior Court of
California. Compl., Maxwell v. Nat’l Football League, No.
BC465842 (Cal. Super. Ct. July 19, 2011). The retired
players alleged that the NFL failed to take reasonable actions
to protect them from the chronic risks of head injuries in
football.    The players also claimed that Riddell, a
manufacturer of sports equipment, should be liable for the
defective design of helmets.

       The NFL removed the case to federal court on the
ground that the players’ claims under state law were
preempted by federal labor law. More lawsuits by retired
players followed and the NFL moved under 28 U.S.C. § 1407




                             15
to consolidate the pending suits before a single judge for
pretrial proceedings. In January 2012, the Judicial Panel on
Multidistrict Litigation consolidated these cases before Judge
Anita B. Brody in the Eastern District of Pennsylvania as a
multidistrict litigation (“MDL”). In re: Nat’l Football
League Players’ Concussion Injury Litig., 842 F. Supp. 2d
1378 (J.P.M.L. 2012). Since consolidation, 5,000 players
have filed over 300 similar lawsuits against the NFL and
Riddell.1 Our appeal only concerns the claims against the
NFL.

       To manage the litigation, the District Court appointed
co-lead class counsel, a Steering Committee, and an
Executive Committee. The Steering Committee was charged
with performing or delegating all necessary pretrial tasks and
the smaller Executive Committee was responsible for the
overall coordination of the proceedings. The Court also
ordered plaintiffs to submit a Master Administrative Long-
Form Complaint and a Master Administrative Class Action
Complaint to supersede the numerous then-pending
complaints.
       The Master Complaints tracked many of the
allegations from the first lawsuits. Football puts players at

1
  There is also a pending class action against the National
Collegiate Athletic Association (“NCAA”) over its handling
of head injuries. In January 2016, the District Court
overseeing the action preliminarily certified the class and
approved a settlement subject to certain revisions. In re:
Nat’l Collegiate Athletic Ass’n Student-Athlete Concussion
Injury Litig., No. 13-9116, 2016 WL 305380 (N.D. Ill. Jan.
26, 2016). Under the settlement, the NCAA will pay $70
million to create a medical monitoring fund to screen current
and former collegiate athletes for brain trauma.




                             16
risk of repetitive brain trauma and injury because they suffer
concussive and sub-concussive hits during the game and at
practice (sub-concussive hits fall below the threshold for a
concussion but are still associated with brain damage).
Plaintiffs alleged that the NFL had a duty to provide players
with rules and information to protect them from the health
risks—both short and long-term—of brain injury, including
Alzheimer’s disease, dementia, depression, deficits in
cognitive functioning, reduced processing speed, loss of
memory, sleeplessness, mood swings, personality changes,
and a recently identified degenerative disease called chronic
traumatic encephalopathy (commonly referred to as “CTE”).

        Because CTE figures prominently in this appeal, some
background on this condition is in order. It was first
identified in 2002 based on analysis of the brain tissue of
deceased NFL players, including Mike Webster, Terry Long,
Andre Waters, and Justin Strzelczyk. CTE involves the
build-up of “tau protein” in the brain, a result associated with
repetitive head trauma. Medical personnel have examined
approximately 200 brains with CTE as of 2015, in large part
because it is only diagnosable post-mortem. That diagnosis
requires examining sections of a person’s brain under a
microscope to see if abnormal tau proteins are present and, if
so, whether they occur in the unique pattern associated with
CTE. Plaintiffs alleged that CTE affects mood and behavior,
causing headaches, aggression, depression, and an increased
risk of suicide. They also stated that memory loss, dementia,
loss of attention and concentration, and impairment of
language are associated with CTE.

       The theme of the allegations was that, despite the
NFL’s awareness of the risks of repetitive head trauma, the
League ignored, minimized, or outright suppressed
information concerning the link between that trauma and
cognitive damage. For example, in 1994 the NFL created the




                              17
Mild Traumatic Brain Injury Committee to study the effects
of head injuries. Per the plaintiffs, the Committee was at the
forefront of a disinformation campaign that disseminated
“junk science” denying the link between head injuries and
cognitive disorders. Based on the allegations against the
NFL, plaintiffs asserted claims for negligence, medical
monitoring, fraudulent concealment, fraud, negligent
misrepresentation, negligent hiring, negligent retention,
wrongful death and survival, civil conspiracy, and loss of
consortium.

        After plaintiffs filed the Master Complaints, the NFL
moved to dismiss, arguing that federal labor law preempted
the state law claims. Indeed, § 301 of the Labor Management
Relations Act preempts state law claims that are
“substantially dependent” on the terms of a labor agreement.
Int’l Bhd. of Elec. Workers v. Hechler, 481 U.S. 851, 852–53
(1987). The NFL claimed that resolution of plaintiffs’ claims
depended upon the interpretation of Collective Bargaining
Agreements (“CBAs”) in place between the retired players
and the NFL.2 If the CBAs do preempt plaintiffs’ claims,
they must arbitrate those claims per mandatory arbitration
provisions in the CBAs. Plaintiffs responded that their

2
  After the NFL removed some of the early concussion-
related lawsuits from state courts, several district courts
accepted this preemption argument as a basis for denying
requests to remand the cases. See, e.g., Smith v. Nat’l
Football League Players Ass’n, No. 14-1559, 2014 WL
6776306, at *9 (E.D. Mo. Dec. 2, 2014); Duerson v. Nat’l
Football League, Inc., No. 12-2513, 2012 WL 1658353, at *6
(N.D. Ill. May 11, 2012); but see Green v. Arizona Cardinals
Football Club LLC, 21 F. Supp. 3d 1020, 1030 (E.D. Mo.
2014) (finding that concussion-related claims did not depend
on interpretation of CBAs and granting motion to remand).




                             18
negligence and fraud claims would not require federal courts
to interpret the CBAs and in any event the CBAs did not
cover all retired players.

       B.     The Parties Reach a Settlement

         On July 8, 2013, while the NFL’s motion to dismiss
was pending, the District Court ordered the parties to mediate
and appointed a mediator. On August 29, 2013, after two
months of negotiations and more than twelve full days of
formal mediation, the parties agreed to a settlement in
principle and signed a term sheet. It provided $765 million to
fund medical exams and offer compensation for player
injuries. The proposed settlement would resolve the claims of
all retired players against the NFL related to head injuries.

        In January 2014, after more negotiations, class counsel
filed in the District Court a class action complaint and sought
preliminary class certification and preliminary approval of the
settlement. The Court denied the motion because it had
doubts that the capped fund for paying claims would be
sufficient. In re Nat’l Football League Players’ Concussion
Injury Litig., 961 F. Supp. 2d 708, 715 (E.D. Pa. 2014). It
appointed a Special Master to assist with making financial
forecasts and, five months later, the parties reached a revised
settlement that uncapped the fund for compensating retired
players.

       Class counsel filed a second motion for preliminary
class certification and preliminary approval in June 2014.
The District Court granted the motion, preliminarily approved
the settlement, conditionally certified the class, approved
classwide notice, and scheduled a final fairness hearing. In re
Nat’l Football League Players’ Concussion Injury Litig., 301
F.R.D. 191 (E.D. Pa. 2014). Seven players petitioned for
interlocutory review. See Fed. R. Civ. P. 23(f) (“A court of




                              19
appeals may permit an appeal from an order granting or
denying class-action certification under this rule if a petition
for permission to appeal is filed with the circuit clerk within
14 days after the order is entered.”). In September 2014, we
denied the petition, later explaining over a dissent that we
lacked jurisdiction because the District Court’s order
preliminarily certifying the class was not an “order granting
or denying class-action certification.” In re Nat’l Football
League Players’ Concussion Injury Litig., 775 F.3d 570, 571–
72 (3d Cir. 2014).

        Following preliminary certification, potential class
members had 90 days to object or opt out of the settlement.
Class counsel then moved for final class certification and
settlement approval. On November 19, 2014, the District
Court held a day-long fairness hearing and heard argument
from class counsel, the NFL, and several objectors who
voiced concerns against the settlement. After the hearing, the
Court proposed several changes to benefit class members.
The parties agreed to the proposed changes and submitted an
amended settlement in February 2015. On April 22, 2015, the
Court granted the motion for class certification and final
approval of the amended settlement, that grant explained in a
123-page opinion. In re Nat’l Football League Players’
Concussion Injury Litig., 307 F.R.D. 351 (E.D. Pa. 2015).
Objectors filed 12 separate appeals that were consolidated
into this single appeal before us now.

       C.     The Proposed Settlement

        The settlement has three components: (1) an uncapped
Monetary Award Fund that provides compensation for retired
players who submit proof of certain diagnoses; (2) a $75
million Baseline Assessment Program that provides eligible
retired players with free baseline assessment examinations of
their objective neurological functioning; and (3) a $10 million




                              20
Education Fund to instruct football players about injury
prevention.



              1.     Monetary Award Fund

        Under the settlement, retired players or their
beneficiaries are compensated for developing one of several
neurocognitive and neuromuscular impairments or
“Qualifying Diagnoses.” By “retired players,” we mean
players who retired from playing NFL football before the
preliminary approval of the class settlement on July 7, 2014.
The settlement recognizes six Qualifying Diagnoses: (1)
Level 1.5 Neurocognitive Impairment; (2) Level 2
Neurocognitive Impairment;3 (3) Alzheimer’s Disease; (4)
Parkinson’s Disease; (5) Amyotrophic Lateral Sclerosis
(“ALS”); and (6) Death with CTE provided the player died
before final approval of the settlement on April 22, 2015. A
retired player does not need to show that his time in the NFL
caused the onset of the Qualifying Diagnosis.

     A Qualifying Diagnosis entitles a retired player to a
maximum monetary award:

Qualifying Diagnosis                      Maximum Award
Level 1.5 Neurocognitive Impairment       $1.5 Million
Level 2 Neurocognitive Impairment         $3 Million
Parkinson’s Disease                       $3.5 Million


3
  Levels 1.5 and 2 Neurocognitive Impairment require a
decline in cognitive function and a loss of functional
capabilities, such as the ability to hold a job, and correspond
with clinical definitions of mild and moderate dementia.




                              21
Alzheimer’s Disease                       $3.5 Million
Death with CTE                            $4 Million
ALS                                       $5 Million

This award is subject to several offsets, that is, awards
decrease: (1) as the age at which a retired player is diagnosed
increases; (2) if the retired player played fewer than five
eligible seasons; (3) if the player did not have a baseline
assessment examination; and (4) if the player suffered a
severe traumatic brain injury or stroke unrelated to NFL play.

        To collect from the Fund, a class member must register
with the claims administrator within 180 days of receiving
notice that the settlement has been approved. This deadline
can be excused for good cause. The class member then must
submit a claims package to the administrator no later than two
years after the date of the Qualifying Diagnosis or within two
years after the supplemental notice is posted on the settlement
website, whichever is later. This deadline can be excused for
substantial hardship. The claims package must include a
certification by the diagnosing physician and supporting
medical records. The claims administrator will notify the
class member within 60 days if he is entitled to an award.
The class member, class counsel, and the NFL have the right
to appeal an award determination. To do so, a class member
must submit a $1,000 fee, which is refunded if the appeal is
successful and can be waived for financial hardship. A fee is
not required for the NFL and class counsel to appeal, though
the NFL must act in good faith when appealing award
determinations.
       The Monetary Award Fund is uncapped and will
remain in place for 65 years. Every retired player who timely
registers and qualifies during the lifespan of the settlement
will receive an award. If, after receiving an initial award, a




                              22
retired player receives a more serious Qualifying Diagnosis,
he may receive a supplemental award.



             2.     Baseline Assessment Program

        Any retired player who has played at least half of an
eligible season can receive a baseline assessment
examination. It consists of a neurological examination
performed by credentialed and licensed physicians selected
by a court-appointed administrator. Qualified providers may
diagnose retired players with Level 1, 1.5, or 2
Neurocognitive Impairment. The results of the examinations
can also be compared with any future tests to determine
whether a retired player’s cognitive abilities have
deteriorated.

       Baseline Assessment Program funds will also provide
Baseline Assessment Program Supplemental Benefits.
Retired players diagnosed with Level 1 Neurocognitive
Impairment—evidencing some objective decline in cognitive
function but not yet early dementia—are eligible to receive
medical benefits, including further testing, treatment,
counseling, and pharmaceutical coverage.

       The Baseline Assessment Program lasts for 10 years.
All retired players who seek and are eligible for a baseline
assessment examination receive one notwithstanding the $75
million cap. Every eligible retired player age 43 or over must
take a baseline assessment examination within two years of
the Program’s start-up. Every eligible retired player younger
than age 43 must do so before the end of the program or by
his 45th birthday, whichever comes first.

             3.     Education Fund




                             23
       The Education Fund is a $10 million fund to promote
safety and injury prevention in football. The purpose is to
promote safety-related initiatives in youth football and
educate retired players about their medical and disability
benefits under the CBA. Class counsel and the NFL, with
input from the retired players, will propose specific
educational initiatives for the District Court’s approval.

             4.     The Proposed Class

        All living NFL football players who retired from
playing professional football before July 7, 2014, as well as
their representative claimants and derivative claimants,
comprise the proposed class. Representative claimants are
those duly authorized by law to assert the claims of deceased,
legally incapacitated, or incompetent retired players.
Derivative claimants are those, such as parents, spouses, or
dependent children, who have some legal right to the income
of retired players. Even though the proposed class consists of
more than just retired players, we use the terms “class
members” and “retired players” interchangeably.

       The proposed class contains two subclasses based on a
retired players’ injuries as of the preliminary approval date.
Subclass 1 consists of retired players who were not diagnosed
with a Qualifying Diagnosis prior to July 7, 2014, and their
representative and derivative claimants. Put another way,
subclass 1 includes retired players who have no currently
known injuries that would be compensated under the
settlement. Subclass 2 consists of retired players who were
diagnosed with a Qualifying Diagnosis prior to July 7, 2014,
and their representative claimants and derivative claimants.
Translated, subclass 2 includes retired players who are
currently injured and will receive an immediate monetary
award under the settlement. The NFL estimates that the total
population of retired players is 21,070. Of this, 28% are




                             24
expected to be diagnosed with a compensable disease. The
remaining 72% are not expected to develop a compensable
disease during their lifetime.

       Class members release all claims and actions against
the NFL “arising out of, or relating to, head, brain and/or
cognitive injury, as well as any injuries arising out of, or
relating to, concussions and/or sub-concussive events,”
including claims relating to CTE. The releases do not
compromise the benefits that retired players are entitled to
receive under the CBAs, nor do they compromise their
retirement benefits, disability benefits, and health insurance.

        Of the over 20,000 estimated class members (the NFL
states that the number exceeds 21,000), 234 initially asked to
opt out from the settlement and 205 class members joined 83
written objections submitted to the District Court. Before the
fairness hearing, 26 of the 234 opt-outs sought readmission to
the class. After the District Court granted final approval,
another 6 opt-outs sought readmission. This leaves 202
current opt-outs, of which class counsel notes only 169 were
timely filed.
III.   JURISDICTION & STANDARD OF REVIEW

       The District Court had jurisdiction over this class
action settlement under 28 U.S.C. § 1332(d)(2).4 We have


4
   One objector argues that the District Court failed to
determine whether it had subject matter jurisdiction over the
class action because it never decided the NFL’s motion to
dismiss. But the NFL’s motion to dismiss would have no
effect on subject matter jurisdiction because the plaintiffs
properly alleged jurisdiction based on the diversity of the
parties and the amount in controversy. 28 U.S.C. §




                              25
appellate jurisdiction to review its final order approving the
settlement and certifying the class under 28 U.S.C. § 1291.

       We review the decision to certify a class and approve a
classwide settlement for abuse of discretion. In re Blood
Reagents Antitrust Litig., 783 F.3d 183, 185 n.1 (3d Cir.
2015); In re Cendant Corp. Litig., 264 F.3d 201, 231 (3d Cir.
2001). It exists “if the district court’s decision rests upon a
clearly erroneous finding of fact, an errant conclusion of law
or an improper application of law to fact.” In re Hydrogen
Peroxide Antitrust Litig., 552 F.3d 305, 312 (3d Cir. 2008)
(internal quotation omitted).

        This appeal principally presents two questions—
whether the District Court abused its discretion (1) in
certifying the class of retired NFL players and (2) in
concluding that the terms of the settlement were fair,
reasonable, and adequate. Objectors (95 in all) have filed 11
separate briefs totaling some 500 pages addressing these
questions. We address each of these arguments, but refer to
objectors collectively throughout our opinion rather than
cross-referencing particular objectors with particular
arguments.

IV.    CLASS CERTIFICATION

        Rule 23(a) lays out four threshold requirements for
certification of a class action: (1) numerosity; (2)
commonality; (3) typicality; and (4) adequacy of
representation. Fed. R. Civ. P. 23(a). “The parties seeking
class certification bear the burden of establishing by a
preponderance of the evidence that the requirements of Rule
23(a) have been met.” In re Cmty. Bank of N. Virginia

1332(d)(2). There was thus no error in declining to decide
the motion to dismiss.




                              26
Mortg. Lending Practices Litig., 795 F.3d 380, 391 (3d Cir.
2015). If that occurs, we consider whether the class meets the
requirements of one of three categories of class actions in
Rule 23(b). This is a Rule 23(b)(3) class action under which
we consider whether (1) common questions predominate over
any questions affecting only individual class members
(predominance) and (2) class resolution is superior to other
available methods to decide the controversy (superiority).
Fed. R. Civ. P. 23(b)(3).

      A.      Numerosity

        Rule 23(a)(1) requires that a class be “so numerous
that joinder of all members is impracticable.” Fed. R. Civ. P.
23(a)(1). There is no magic number of class members needed
for a suit to proceed as a class action. We have set a rough
guidepost in our precedents, however, and stated that
numerosity is generally satisfied if there are more than 40
class members. Marcus v. BMW of N. Am., LLC, 687 F.3d
583, 595 (3d Cir. 2012) (citing Stewart v. Abraham, 275 F.3d
220, 226–27 (3d Cir. 2001)). The District Court found that a
class of 20,000 retired players would be sufficient for
numerosity. In re Nat’l Football League Players’ Concussion
Injury Litig., 307 F.R.D. at 371. No objector challenges this
finding on appeal.

      B.      Commonality

        “A putative class satisfies Rule 23(a)’s commonality
requirement if the named plaintiffs share at least one question
of fact or law with the grievances of the prospective class.”
Rodriguez v. Nat’l City Bank, 726 F.3d 372, 382 (3d Cir.
2013) (internal quotation marks omitted). “Their claims must
depend upon a common contention . . . that it is capable of
classwide resolution—which means that determination of its
truth or falsity will resolve an issue that is central to the




                              27
validity of each of the claims in one stroke.” Wal-Mart
Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2545 (2011). Meeting
this requirement is easy enough: “[W]e have acknowledged
commonality to be present even when not all members of the
plaintiff class suffered an actual injury, when class members
did not have identical claims, and, most dramatically, when
some members’ claims were arguably not even viable.” In re
Cmty. Bank, 795 F.3d at 397 (internal citations omitted).

       The District Court concluded that “critical factual
questions” were common to all class members, including
“whether the NFL Parties knew and suppressed information
about the risks of concussive hits, as well as causation
questions about whether concussive hits increase the
likelihood that [r]etired [p]layers will develop conditions that
lead to Qualifying Diagnoses.” In re Nat’l Football League
Players’ Concussion Injury Litig., 307 F.R.D. at 371. It also
found common legal questions, including the “nature and
extent of any duty owed to [r]etired [p]layers by the NFL
Parties, and whether [labor] preemption, workers’
compensation, or some affirmative defense would bar their
claims.” Id.

        Some objectors argue that commonality was lacking.
Citing the Supreme Court’s decision in Wal-Mart, they
contend that the retired players do not share common issues
of fact or law because they were injured in different ways and
over different periods of time. For example, the claims of a
lineman who played fifteen seasons in the NFL, so goes the
argument, will share little in common with those of a back-up
quarterback who played two seasons.

       These objections miss the mark. In Wal-Mart, the
Supreme Court held that commonality was lacking when a
putative class of 1.5 million female employees alleged sex
discrimination by their local supervisors. 131 S. Ct. at 2547.




                              28
The local supervisors had discretion in making employment
decisions and the class of female employees faced different
managers making different employment decisions (some
presumably nondiscriminatory). Id. The proposed class thus
could not identify common questions capable of classwide
resolution. Id. at 2553–55.

       The concerns in Wal-Mart do not apply here because
the NFL Parties allegedly injured retired players through the
same course of conduct. See In re Cmty. Bank, 795 F.3d at
399 (“Unlike the Wal-Mart plaintiffs, the Plaintiffs in this
case have alleged that the class was subjected to the same
kind of illegal conduct by the same entities, and that class
members were harmed in the same way, albeit to potentially
different extents.”). Even if players’ particular injuries are
unique, their negligence and fraud claims still depend on the
same common questions regarding the NFL’s conduct. For
example, when did the NFL know about the risks of
concussion? What did it do to protect players? Did the
League conceal the risks of head injuries? These questions
are common to the class and capable of classwide resolution.
      C.      Typicality

       Rule 23(a)(3) requires that the class representatives’
claims be “typical of the claims . . . of the class.” Fed. R.
Civ. P. 23(a)(3). This “ensures the interests of the class and
the class representatives are aligned ‘so that the latter will
work to benefit the entire class through the pursuit of their
own goals.’” Newton v. Merrill Lynch, Pierce, Fenner &
Smith, Inc., 259 F.3d 154, 182–83 (3d Cir. 2001) (quoting
Barnes v. Am. Tobacco Co., 161 F.3d 127, 141 (3d Cir.
1998)). We also have set a “low threshold” for typicality. Id.
at 183. “‘Even relatively pronounced factual differences will
generally not preclude a finding of typicality where there is a
strong similarity of legal theories’ or where the claim arises




                              29
from the same practice or course of conduct.” In re
Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions,
148 F.3d 283, 311 (3d Cir. 1998) (quoting Baby Neal v.
Casey, 43 F.3d 48, 58 (3d Cir. 1994)) (alteration omitted).

       The class representatives, Shawn Wooden and Kevin
Turner, were named in the class action complaint and were
selected by class counsel.5 Wooden is a retired player with
no Qualifying Diagnosis. Like other retired players without a
current diagnosis, he sought a baseline assessment
examination to determine whether he had shown signs of
cognitive decline and, in the unfortunate event that he
developed one of the Qualifying Diagnoses, he would seek a
monetary award. Turner was a retired player living with
ALS.6 Like other retired players with currently known
injuries, he sought a monetary award. The District Court
concluded that the claims of Wooden and Turner were
“typical of those they represent.” In re Nat’l Football League
Players’ Concussion Injury Litig., 307 F.R.D. at 372. We
agree.



5
  In September 2013, one month after the parties signed the
settlement term sheet, the initial subclass representative for
players with no currently known injuries, Corey Swinson,
passed away. One month later, Wooden took Swinson’s
place.
6
  We note that Kevin Turner passed away on March 24, 2016.
Class counsel has moved to substitute as a party Turner’s
father, Paul Raymond Turner, a motion we will grant. See
Fed. R. App. P. 43(a)(1). For purposes of deciding this
appeal, it is unnecessary to substitute a new class member as
subclass representative and we shall continue to refer to
Kevin Turner as the subclass representative in this opinion.




                             30
        Some objectors argue that the claims of the class
representatives are not typical because of factual differences
between the representatives and other class members,
including the number of seasons played and injuries caused
by head trauma. But class members need not “share identical
claims,” and “cases challenging the same unlawful conduct
which affects both the named plaintiffs and the putative class
usually satisfy the typicality requirement irrespective of the
varying fact patterns underlying the individual claims.” Baby
Neal, 43 F.3d at 56, 58. What matters is that Wooden and
Turner seek recovery under the same legal theories for the
same wrongful conduct as the subclasses they represent.
Even if the class representatives’ injuries are unique to their
time in football, the NFL’s alleged fraudulent concealment of
the risks of head injuries is the same.

       D.     Adequacy of Representation

       Rule 23(a)(4) requires class representatives to “fairly
and adequately protect the interests of the class.” Fed. R. Civ.
P. 23(a)(4). It tests the qualifications of class counsel and the
class representatives. It also aims to root out conflicts of
interest within the class to ensure that all class members are
fairly represented in the negotiations. Several objectors
challenge the District Court’s adequacy-of-representation
finding, but we conclude that it was not an abuse of
discretion.

              1.     Class Counsel

        When examining settlement classes, we “have
emphasized the special need to assure that class counsel: (1)
possessed adequate experience; (2) vigorously prosecuted the
action; and (3) acted at arm’s length from the defendant.” In
re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods. Liab.
Litig., 55 F.3d 768, 801 (3d Cir. 1995) (“GM Trucks”). Rule




                               31
23(g) also sets out a non-exhaustive list of factors for courts
to consider when appointing class counsel. They include
counsel’s work in the pending class action, experience in
handling class actions or other complex litigation, knowledge
of the applicable law, and the resources available for
representing the class. Fed. R. Civ. P. 23(g).

       When class counsel and the NFL began mediation,
there was only one proposed class of all retired players. Class
counsel, in consultation with members of the Steering
Committee and the Executive Committee, decided early in the
negotiations that creating two separate subclasses “would best
serve all [c]lass [m]embers’ interests and meet with Due
Process.” To that end, class counsel designated lawyers from
the Steering Committee to serve as subclass counsel.

       In its final certification and approval order, the District
Court found that class counsel and subclass counsel were
experienced in litigating mass torts and personal injury
actions, vigorously prosecuted the action at arm’s length from
the NFL, and were able to extract substantial concessions in
the process. In re Nat’l Football League Players’ Concussion
Injury Litig., 307 F.R.D. at 373. The Court thus concluded
that class counsel adequately protected the interests of the
class. Id. No objectors challenge the experience or
qualifications of class and subclass counsel. They do make
two related arguments regarding the adequacy of the subclass
representation, though neither convinces us that the District
Court abused its discretion.

       Objectors first assert that the procedure for selecting
subclass counsel did not ensure adequate representation
because subclass counsel came from the team of lawyers
already negotiating with the NFL. We agree that class
counsel could have gone to the District Court and asked it to
appoint counsel from the outside. Yet objectors point us to




                               32
no precedent requiring such a procedure. Moreover, the
District Court assured itself that counsel were adequate
representatives. They were selected early in the negotiations,
had already been approved by the District Court to serve on
the Steering Committee, and were by all accounts active
participants in the settlement negotiations.         In these
circumstances, the District Court did not abuse its discretion
in accepting subclass counsel as adequate representatives.

        Objectors next press that the subclass counsel for
future claimants, Arnold Levin, was not an adequate
representative, as he represented nine players who alleged
current symptoms in two lawsuits against the NFL. Levin
disclosed to the District Court in an application for the
Steering Committee that he has agreed to fees in these cases
on a one-third contingency basis. Objectors argue to us that
Levin’s representation of these players created a conflict with
his duties to represent the subclass of retired players with no
Qualifying Diagnoses. Yet objectors failed to raise this
contention in the District Court and did not meaningfully
assert it on appeal until their reply brief.7 If they had raised
concerns over Levin’s representation of other players, we
have no doubt the District Court could ably have addressed
this argument. This is part of the reason why we do not
normally consider arguments not raised in the District
Court—even in class actions—and deem them waived. In re

7
  Alongside the reply brief, objectors also filed a motion
asking that we take judicial notice of complaints filed by
retired players where Levin was counsel of record. The
motion for judicial notice is unnecessary. The complaints
were part of the MDL proceeding and were accessible on the
MDL docket. Even if not in the joint appendix, they are part
of the record on appeal. See Fed. R. App. P. 10 (record on
appeal includes papers filed in the District Court).




                              33
Ins. Brokerage Antitrust Litig., 579 F.3d 241, 261 (3d Cir.
2009) (“‘Absent exceptional circumstances, this Court will
not consider issues raised for the first time on appeal.’”
(quoting Del. Nation v. Pennsylvania, 446 F.3d 410, 416 (3d
Cir. 2006)).

        That said, some courts have relaxed the standards for
waiver in class actions. See, e.g., In re Sw. Airlines Voucher
Litig., 799 F.3d 701, 714 (7th Cir. 2015) (“Class members
were not obliged, on penalty of waiver, to search on their own
for a conflict of interest on the part of a class
representative.”). We agree that the usual waiver rules should
not be applied mechanically in class actions. We have an
independent obligation to protect the interests of the class,
and in many instances class members are far removed from
the litigation and lack the information and incentive to object.
See GM Trucks, 55 F.3d at 784 (“[T]he court plays the
important role of protector of the absentees’ interests, in a sort
of fiduciary capacity, by approving appropriate representative
plaintiffs and class counsel.”). Accordingly, we retain
discretion to consider arguments that go to the heart of the
class settlement’s adequacy and fairness. Out of caution, we
decline to apply the penalty of waiver in this instance.

       Turning to the merits, we do not see how
representation by Levin created a conflict of interest. He
disclosed his representation of the players to the District
Court, and it was still satisfied that he was an adequate
representative. Beyond this, there is no evidence in the
record before us that the players named in the complaints
have a current Qualifying Diagnosis. Rather, they simply
allege current symptoms that are not themselves Qualifying
Diagnoses, including memory loss, headaches, mood swings,
and sensitivity to light. Many players without a current
Qualifying Diagnosis presumably have similar symptoms.




                               34
Accordingly, this is not a situation where subclass counsel
has clients in both subclasses and there is a risk of a conflict.

              2.     Class Representatives

        A class representative must represent a class capably
and diligently. “[A] minimal degree of knowledge” about the
litigation is adequate. New Directions Treatment Servs. v.
City of Reading, 490 F.3d 293, 313 (3d Cir. 2007) (internal
quotation marks omitted). The District Court found that the
class representatives ably discharged their duties by closely
following the litigation, authorizing the filing of the Class
Action Complaint, and approving the final settlement. In re
Nat’l Football League Players’ Concussion Injury Litig., 307
F.R.D. at 375.

       Some objectors argue that the Court abused its
discretion in approving Wooden as representative for the
subclass of players with no Qualifying Diagnoses because he
did not claim the risk of developing CTE. This is incorrect.
In the Class Action Complaint Wooden alleged that he is “at
increased risk of latent brain injuries caused by . . . repeated
traumatic head impacts.” Id. (citing Master Administrative
Class Action Complaint ¶ 7). This allegation covers the risk
of CTE, which is associated with repeated head impacts.
Moreover, what matters more than the words Wooden used to
describe his current health are the interests he would have in
representing the subclass. Given what we know about CTE,
Wooden, and all retired NFL players for that matter, are at
risk of developing the disease and would have an interest in
compensation for CTE in the settlement.8



8
  Objectors also argue in passing that the other subclass
representative, Turner, failed to allege a risk of CTE. This




                               35
              3.     Conflicts of Interest

       “The adequacy inquiry under Rule 23(a)(4) serves to
uncover conflicts of interest between named parties and the
class they seek to represent.” Amchem Prods., Inc. v.
Windsor, 521 U.S. 591, 625 (1997). The “linchpin of the
adequacy requirement is the alignment of interests and
incentives between the representative plaintiffs and the rest of
the class.” Dewey v. Volkswagen Aktiengesellschaft, 681
F.3d 170, 183 (3d Cir. 2012). But not all intra-class conflicts
are created equal. If they concern “specific issues in
controversy,” they are called “fundamental.” Id. at 184
(quoting Newberg on Class Actions § 3:26 (4th ed. 2002)).
This hits the heart of Rule 23(a)(4) and will defeat a finding
of adequacy. Id.

       A recurring fundamental conflict is the divide between
present and future injury plaintiffs identified in Amchem.
Counsel in that case sought to approve a class settlement and
certify a nationwide class of persons—numbering between
250,000 and 2,000,000—who shared an unfortunate fact in
common: they were all exposed to asbestos-containing
products manufactured by 20 companies. Georgine v.
Amchem Prods., Inc., 83 F.3d 610, 617 (3d Cir. 1996), aff’d
sub nom. Amchem Prods., Inc. v. Windsor, 521 U.S. 591
(1997). The class settlement purported to resolve the claims
of persons who had already sustained injuries as a result of
asbestos exposure (those with present injuries) and those who
had been exposed to asbestos but had not yet developed any
injury (those with future injuries, if any injury at all). The
District Court approved the settlement and certified the class,
but we reversed because, among other things, conflicts of
interest within the class precluded a finding of adequacy.

argument fails for the same reason that it failed with respect
to Wooden—all players are at risk of CTE.




                              36
Judge Becker explained that the “most salient” conflict of
interest was between those with present and future injuries:

      As rational actors, those who are not yet injured
      would want reduced current payouts (through
      caps on compensation awards and limits on the
      number of claims that can be paid each year).
      The futures plaintiffs should also be interested
      in protection against inflation, in not having
      preset limits on how many cases can be
      handled, and in limiting the ability of defendant
      companies to exit the settlement. Moreover, in
      terms of the structure of the alternative dispute
      resolution mechanism established by the
      settlement, they should desire causation
      provisions that can keep pace with changing
      science and medicine, rather than freezing in
      place the science of 1993. Finally, because of
      the difficulty in forecasting what their futures
      hold, they would probably desire a delayed opt
      out . . . .
      In contrast, those who are currently injured
      would rationally want to maximize current
      payouts.       Furthermore, currently injured
      plaintiffs would care little about inflation-
      protection. The delayed opt out desired by
      futures plaintiffs would also be of little interest
      to the presently injured; indeed, their interests
      are against such an opt out as the more people
      locked into the settlement, the more likely it is
      to survive. In sum, presently injured class
      representatives cannot adequately represent the
      futures plaintiffs’ interests and vice versa.




                              37
Id. at 630–31 (internal footnote omitted). The Supreme Court
affirmed on this point and agreed that “the interests of those
within the single class are not aligned.” Amchem, 521 U.S. at
626.

       To overcome a conflict of interest within a proposed
class, there must be “structural protections to assure that
differently situated plaintiffs negotiate for their own unique
interests.” Georgine, 83 F.3d at 631. A common structural
protection is the creation of discrete subclasses, each with its
own independent representation. See Ortiz v. Fibreboard
Corp., 527 U.S. 815, 856 (1999) (“[A] class divided between
holders of present and future claims . . . requires division into
homogenous subclasses . . . with separate representation to
eliminate conflicting interests of counsel.”).9

       The District Court found no fundamental conflict of
interest in this class. In re Nat’l Football League Players’
Concussion Injury Litig., 307 F.R.D. at 376. It explained the
incentives of class members were aligned because they
“allegedly were injured by the same scheme: the NFL . . .
negligently and fraudulently de-emphasized the medical
effects of concussions to keep [r]etired [p]layers in games.”
Id. Moreover, the two subclasses of players guarded against
any Amchem conflict of interest.          Id.    Turner, the

9
  Amicus Public Citizen, Inc. argues that the District Court
should have created additional subclasses to represent each of
the five Qualifying Diagnoses, the mood and behavior
symptoms associated with CTE, and spouses of retired
players with consortium claims. We agree with the District
Court that additional subclasses were unnecessary and risked
slowing or even halting the settlement negotiations. In re
Nat’l Football League Players’ Concussion Injury Litig., 307
F.R.D. at 379.




                               38
representative for those with current injuries, “is interested in
immediately obtaining the greatest possible compensation for
his injuries and symptoms.” Id. Wooden, the representative
for those who may develop injuries that manifest in the
future, “is interested in monitoring his symptoms,
guaranteeing that generous compensation will be available far
into the future, and ensuring an agreement that keeps pace
with scientific advances . . . [while] compensat[ing] as many
conditions as possible.” Id. The District Court also cited
other structural protections, including uncapped and inflation-
adjusted monetary awards, the guarantee of a baseline
assessment examination, and the presence of a mediator and
special master. Id. at 376–77.

       The Court’s analysis was on point. Some objectors
argue that this class action suffers from a conflict of interest
between present and future injury plaintiffs. But simply put,
this case is not Amchem. The most important distinction is
that class counsel here took Amchem into account by using
the subclass structure to protect the sometimes divergent
interests of the retired players.       The subclasses were
represented in the negotiations by separate class
representatives with separate counsel, and, as discussed, each
was an adequate representative. This alone is a significant
structural protection for the class that weighs in favor of
finding adequacy.

       Moreover, the terms of the settlement reflect that the
interests of current and future claimants were represented in
the negotiations. The Monetary Award Fund will start paying
out claims immediately, providing relief to those currently
living with injuries. The Fund is uncapped and inflation-
adjusted, protecting the interests of those who worry about
developing injuries in the future. The NFL and class counsel
must meet every ten years and confer in good faith about
“prospective modifications to the definitions of Qualifying




                               39
Diagnoses and/or the protocols for making Qualifying
Diagnoses, in light of generally accepted advances in medical
science.” This allows the settlement to keep pace with
changing science regarding the existing Qualifying
Diagnoses. As observed in Georgine, these are the sorts of
settlement terms that rational actors from both subclasses
would be interested in when negotiating the resolution of their
claims.

       Finally, one of the principal concerns driving
Amchem’s strict analysis of adequacy of representation was
the worry that persons with a nebulous risk of developing
injuries would have little or no reason to protect their rights
and interests in the settlement. We have evidence that in this
case the concern is misplaced because many retired players
with no currently compensable injuries have already taken
significant steps to protect their rights and interests. Of the
5,000 players who sued the NFL in the MDL proceedings,
class counsel estimated that 3,900 have no current Qualifying
Diagnosis. These 3,900 players are represented, in turn, by
approximately 300 lawyers. And with so many sets of eyes
reviewing the terms of the settlement, the overwhelming
majority of retired players elected to stay in the class and
benefit from the settlement. We thus have little problem
saying that their interests were adequately represented.

        Objectors further claim that the settlement’s treatment
of CTE demonstrates a fundamental conflict of interest
between present and future injury class members. Under the
settlement, retired players who died before final approval of
the settlement and received a post-mortem CTE diagnosis are
entitled to an award. For any player who died after final
approval, a post-mortem CTE diagnosis is not compensable.
Objectors cite this difference in recovery as evidence that the
subclass of players with a Qualifying Diagnosis may have
bargained away the CTE claims of other players. GM Trucks,




                              40
55 F.3d at 797 (“[A] settlement that offers considerably more
value to one class of plaintiffs than to another may be trading
the claims of the latter group away in order to enrich the
former group.”).

       This argument misunderstands the role of the monetary
award for CTE. As the District Court noted in discussing the
fairness of the settlement, the monetary award “serves as a
proxy for Qualifying Diagnoses deceased [r]etired [p]layers
could have received while living.” In re Nat’l Football
League Players’ Concussion Injury Litig., 307 F.R.D. at 401–
02 (emphasis in original). Retired players who were living
with symptoms associated with one of the other Qualifying
Diagnoses, but died before approval of the settlement, may
not have had sufficient notice of the need to be diagnosed. To
provide some compensation to these players, the parties
created an award for the post-mortem diagnosis of CTE. The
NFL’s own estimate is that 46 players out of a class
exceeding at least 20,000 will fall into this category and will
receive an average award, after offsets, of $1,910,000. The
monetary award for CTE is thus an attempt to compensate
deceased players who would otherwise be unable to get the
benefits available to the class going forward. It is not
evidence of a debilitating conflict of interest in the class
settlement.10


10
   Some objectors claim that the District Court erred in
denying their motion to intervene in May 2014. In the class-
action context, potential interveners must overcome a
presumption of adequate representation and “must ordinarily
demonstrate adversity of interest, collusion, or nonfeasance
on the part of a party to the suit.” In re Cmty. Bank of N.
Virginia, 418 F.3d 277, 315 (3d Cir. 2005). Objectors have
not overcome the presumption in this case because, as just




                              41
       E.     Predominance

        Turning to the additional requirements for certifying a
class action under Rule 23(b)(3), the class may be maintained
if “the court finds that the questions of law or fact common to
class members predominate over any questions affecting only
individual members.”           Fed. R. Civ. P. 23(b)(3).
Predominance “tests whether proposed classes are sufficiently
cohesive to warrant adjudication by representation.”
Amchem, 521 U.S. at 623. “We have previously noted that
the Rule 23(b)(3) predominance requirement, which is far
more demanding, incorporates the Rule 23(a) commonality
requirement.” In re Warfarin Sodium Antitrust Litig., 391
F.3d 516, 528 (3d Cir. 2004) (citing In re LifeUSA Holding,
Inc., 242 F.3d 136, 144 (3d Cir. 2001)). We are nonetheless
“more inclined to find the predominance test met in the
settlement context.” Sullivan v. DB Investments, Inc., 667
F.3d 272, 304 n.29 (3d Cir. 2011) (en banc) (internal
quotation marks and alteration omitted).

        The District Court found that this class action
presented predominate factual questions regarding the NFL’s
knowledge and conduct as well as common scientific
questions regarding causation. In re Nat’l Football League
Players’ Concussion Injury Litig., 307 F.R.D. at 380–81. The
negligence claims “depend on establishing that the NFL . . .
knew of the dangers of concussive hits, yet failed to modify
the rules of NFL Football to mitigate them, or even to warn
[r]etired [p]layers that they were risking serious cognitive
injury by continuing to play.” Id. at 380. The fraud claims
“suggest a similarly far-reaching scheme, alleging that the . . .
MTBI Committee repeatedly obfuscated the link between


explained, the class representatives and class counsel were
adequate.




                               42
football play and head trauma.” Id. We agree with the
District Court that predominance is satisfied in this case.

       Objectors argue that damage claims in a mass-tort
class action such as this are too individualized to satisfy the
requirements of predominance. They cite to Amchem where,
as we have discussed, a nationwide class of persons exposed
to asbestos could not meet the predominance requirement.
521 U.S. at 624. But Amchem itself warned that it does not
mean that a mass tort case will never clear the hurdle of
predominance. Id. at 625 (“Even mass tort cases arising from
a common cause or disaster may, depending upon the
circumstances, satisfy the predominance requirement.”).
Moreover, this class of retired NFL players does not present
the same obstacles for predominance as the Amchem class of
hundreds of thousands (maybe millions) of persons exposed
to asbestos.




                              43
       F.     Superiority

        Rule 23(b)(3)’s superiority requirement “asks the court
to balance, in terms of fairness and efficiency, the merits of a
class action against those of alternative available methods of
adjudication.” Warfarin, 391 F.3d at 533–34 (internal
quotation marks omitted). We consider the class members’
interests in individually controlling litigation, the extent and
nature of any litigation, the desirability or undesirability of
concentrating the litigation, and the likely difficulties in
managing a class action. Fed. R. Civ. P. 23(b)(3)(A)–(D).
The District Court found superiority satisfied because “the
[s]ettlement avoids thousands of duplicative lawsuits and
enables fast processing of a multitude of claims.” In re Nat’l
Football League Players’ Concussion Injury Litig., 307
F.R.D. at 382.

       No objectors challenge this conclusion, and we have
no disagreements with the District Court’s analysis. At the
time the settlement was reached, 5,000 players had filed over
300 lawsuits in the MDL. Assuming the retired players’
claims survived the NFL’s motions to dismiss, the resolution
of so many individual lawsuits would have presented serious
challenges for the District Court. Given our experience with
similar MDLs, we expect the proceedings would result in
years of costly litigation and multiple appeals, all the while
delaying any potential recovery for retired players coping
with serious health challenges.

V.     CLASS NOTICE

       When the District Court preliminarily certified the
class and approved the settlement in July 2014, it directed that
notice be given to all potential class members. Notice “is
designed to summarize the litigation and the settlement and to
apprise class members of the right and opportunity to inspect




                              44
the complete settlement documents, papers, and pleadings
filed in the litigation.” Prudential, 148 F.3d at 327 (internal
quotation marks omitted). “Generally speaking, the notice
should contain sufficient information to enable class members
to make informed decisions on whether they should take steps
to protect their rights, including objecting to the settlement or,
when relevant, opting out of the class.” In re Baby Prods.
Antitrust Litig., 708 F.3d 163, 180 (3d Cir. 2013).

        In our case, the notice informed retired players that a
settlement was reached and explained what relief the players
might be eligible for. The notice also outlined the rights of
players to object to the settlement and potentially opt out. If a
retired player chose to opt out, he would not benefit from the
settlement but would not release his claims against the NFL.
Approximately 1% of retired players filed objections to the
settlement and another 1% elected to opt out.11

       For a class certified under Rule 23(b)(3), “the court
must direct to class members the best notice that is
practicable under the circumstances, including individual
notice to all members who can be identified through
reasonable effort.” Fed R. Civ. P. 23(c)(2)(B). In addition to
the requirements of Rule 23, due process further requires that
notice be “reasonably calculated, under all the circumstances,
to apprise interested parties of the pendency of the action and
afford them an opportunity to present their objections.”
Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306,
314 (1950).

11
   Some argue that the District Court abused its discretion in
striking as untimely certain objections to the settlement. But
these actions were within the Court’s broad discretion to
manage the proceedings in a class action. Hydrogen
Peroxide, 552 F.3d at 310.




                               45
       The District Court found that the content of the class
notice and its distribution to the class satisfied Rule 23 and
due process.       In re Nat’l Football League Players’
Concussion Injury Litig., 307 F.R.D. at 383. One objector
argues that the notice materials were inadequate because they
insufficiently disclosed that monetary awards for players are
subject to reduction on account of applicable Medicare and
Medicaid liens against a player’s assets. But the Long-Form
Notice did discuss possible reductions based on “[a]ny legally
enforceable liens on the award.” Id. at 384 n.43 (internal
quotation marks omitted). The Court found this language
sufficient because the notice alerts class members to the
possibility of lien reduction and refers them to the settlement
where this topic is discussed in detail. Id. We agree.

VI.    CLASS SETTLEMENT

       A class action cannot be settled without court approval
based on a determination that the proposed settlement is fair,
reasonable, and adequate. Fed. R. Civ. P. 23(e)(2). The
inquiry into the settlement’s fairness under Rule 23(e)
“protects unnamed class members from unjust or unfair
settlements affecting their rights when the representatives
become fainthearted before the action is adjudicated or are
able to secure satisfaction of their individual claims by a
compromise.” Amchem, 521 U.S. at 623 (internal quotation
marks omitted).

       “The decision of whether to approve a proposed
settlement of a class action is left to the sound discretion of
the district court.” Prudential, 148 F.3d at 299 (internal
quotation marks omitted).         It “bear[s] the important
responsibility of protecting absent class members, ‘which is
executed by the court’s assuring that the settlement represents
adequate compensation for the release of the class claims.’”
In re Pet Food Prods., 629 F.3d 333, 349 (3d Cir. 2010)




                              46
(quoting GM Trucks, 55 F.3d at 805). In cases of settlement
classes, where district courts are certifying a class and
approving a settlement in tandem, they should be “even ‘more
scrupulous than usual’ when examining the fairness of the
proposed settlement.” Warfarin, 391 F.3d at 534 (quoting
GM Trucks, 55 F.3d at 805).

       A.     Presumption of Fairness

        We apply an initial presumption of fairness in
reviewing a class settlement when: “(1) the negotiations
occurred at arms length; (2) there was sufficient discovery;
(3) the proponents of the settlement are experienced in similar
litigation; and (4) only a small fraction of the class objected.”
Cendant, 264 F.3d at 232 n.18. The District Court found each
of these elements satisfied and applied the presumption. In re
Nat’l Football League Players’ Concussion Injury Litig., 307
F.R.D. at 387–88. Objectors argue that the presumption
should not have applied at all because class counsel did not
conduct formal discovery into the fraud and negligence
claims against the NFL before reaching the settlement. We
conclude that the Court did not abuse its discretion in finding
class counsel’s informal discovery to be sufficient.

        By the time of the settlement, class counsel had
undertaken significant informal discovery. For instance, they
had obtained a comprehensive database of the claims and
symptoms of retired players and had enlisted the assistance of
medical experts. They also had a grasp of the legal hurdles
that the retired players would need to clear in order to succeed
on their fraud and negligence claims, in particular the
potentially dispositive issue of federal labor law preemption.
Thus, in negotiations with the NFL class counsel “were aware
of the strengths and weaknesses of their case.” In re Nat’l
Football League Players’ Concussion Injury Litig., 307
F.R.D. at 387. To the extent objectors ask us to require




                               47
formal discovery before presuming that a settlement is fair,
we decline the invitation. In some cases, informal discovery
will be enough for class counsel to assess the value of the
class’ claims and negotiate a settlement that provides fair
compensation. See In re Processed Egg Prods. Antitrust
Litig., 284 F.R.D. 249, 267 (E.D. Pa. 2012) (applying
presumption in part because, “although no formal discovery
was conducted . . . , [class counsel] conducted informal
discovery, including, inter alia, independently investigating
the merits”).

       B.     Girsh & Prudential Factors

       In Girsh v. Jepson, we noted nine factors to be
considered when determining the fairness of a proposed
settlement:

       (1) the complexity, expense and likely duration
       of the litigation; (2) the reaction of the class to
       the settlement; (3) the stage of the proceedings
       and the amount of discovery completed; (4) the
       risks of establishing liability; (5) the risks of
       establishing damages; (6) the risks of
       maintaining the class action through the trial;
       (7) the ability of the defendants to withstand a
       greater judgment; (8) the range of
       reasonableness of the settlement fund in light of
       the best possible recovery; and (9) the range of
       reasonableness of the settlement fund to a
       possible recovery in light of all the attendant
       risks of litigation.

521 F.2d 153, 157 (3d Cir. 1975) (internal quotation marks
and ellipses omitted). “The settling parties bear the burden of
proving that the Girsh factors weigh in favor of approval of
the settlement.” In re Pet Food Prods., 629 F.3d at 350. A




                               48
district court’s findings under the Girsh test are those of fact.
Unless clearly erroneous, they are upheld. Id.

      Later, in Prudential Insurance we held that, because of
a “sea-change in the nature of class actions,” it might be
useful to expand the Girsh factors to include several
permissive and non-exhaustive factors:

       [1] the maturity of the underlying substantive
       issues, as measured by experience in
       adjudicating      individual      actions,     the
       development of scientific knowledge, the extent
       of discovery on the merits, and other factors
       that bear on the ability to assess the probable
       outcome of a trial on the merits of liability and
       individual damages; [2] the existence and
       probable outcome of claims by other classes
       and subclasses; [3] the comparison between the
       results achieved by the settlement for individual
       class or subclass members and the results
       achieved—or likely to be achieved—for other
       claimants; [4] whether class or subclass
       members are accorded the right to opt out of the
       settlement; [5] whether any provisions for
       attorneys’ fees are reasonable; and [6] whether
       the procedure for processing individual claims
       under the settlement is fair and reasonable.
148 F.3d at 323. “Unlike the Girsh factors, each of which the
district court must consider before approving a class
settlement, the Prudential considerations are just that,
prudential.” In re Baby Prods., 708 F.3d at 174.

       The District Court in our case went through the Girsh
factors and the relevant Prudential factors in great detail
before concluding that the terms of the settlement were fair,




                               49
reasonable, and adequate. In re Nat’l Football League
Players’ Concussion Injury Litig., 307 F.R.D. at 388–96.
Objectors try to challenge the District Court’s analysis in
several ways, but none convinces us.

             1.     Complexity, Expense, and Likely
                    Duration of the Litigation

        “The first factor ‘captures the probable costs, in both
time and money, of continued litigation.’” Warfarin, 391
F.3d at 535–36 (quoting Cendant, 264 F.3d at 233). The
District Court concluded that the probable costs of continued
litigation in the MDL were significant and that this factor
weighed in favor of approving the settlement. In re Nat’l
Football League Players’ Concussion Injury Litig., 307
F.R.D. at 388–89. Some objectors assert that the District
Court overestimated the costs of continued litigation because
the negligence and fraud claims were “straightforward.” This
is not the case. Over 5,000 retired NFL players in the MDL
alleged a multi-decade fraud by the NFL, and litigating these
claims would have been an enormous undertaking. The
discovery needed to prove the NFL’s fraudulent concealment
of the risks of concussions was extensive. The District Court
would then resolve many issues of causation and medical
science. Finally, if the cases did not settle or were not
dismissed, individual suits would be remanded to district
courts throughout the country for trial. We agree with the
District Court that the expense of this process weighs strongly
in the settlement’s favor.

             2.     Reaction of the Class to the Settlement

       “The second Girsh factor ‘attempts to gauge whether
members of the class support the settlement.’” Warfarin, 391
F.3d at 536 (quoting Prudential, 148 F.3d at 318). As noted,
the case began with a class of approximately 20,000 retired




                              50
players, of which 5,000 are currently represented by counsel
in the MDL proceedings. Notice of the settlement reached an
estimated 90% of those players through direct mail and
secondary publications (in addition to the extensive national
media coverage of this case). As of 10 days before the
fairness hearing, more than 5,200 class members had signed
up to receive additional information about the settlement and
the settlement website had more than 64,000 unique visitors.
With all this attention, only approximately 1% of class
members objected and approximately 1% of class members
opted out. We agree with the District Court that these figures
weigh in favor of settlement approval. In re Nat’l Football
League Players’ Concussion Injury Litig., 307 F.R.D. at 389.

       Some note that the percentage of objectors was even
lower in GM Trucks, a case where we declined to approve a
settlement. There, “[o]f approximately 5.7 million class
members, 6,450 owners objected and 5,203 opted out.” GM
Trucks, 55 F.3d at 813 n.32. But in GM we looked past the
low objection rate because there were “other indications that
the class reaction to the suit was quite negative,” including
our concern that the passive victims of a product defect
lacked “adequate interest and information to voice
objections.” Id. at 813. Those concerns are not present here.
By the time of the settlement, many of the retired players in
this class already had counsel and had sued the NFL,
suggesting that their claims were valuable enough to pursue
in court and that the players were informed enough to
evaluate the settlement.12


12
  Others argue that we cannot rely on the reaction of the class
because the class notice was “problematic.” They claim that
the notice may have misled class members about
compensation for those with a post-mortem CTE diagnosis.




                              51
             3.     Stage of the Proceedings and Amount of
                    Discovery Completed

       “The third Girsh factor ‘captures the degree of case
development that class counsel [had] accomplished prior to
settlement. Through this lens, courts can determine whether
counsel had an adequate appreciation of the merits of the case
before negotiating.’” Warfarin, 391 F.3d at 537 (quoting
Cendant, 264 F.3d at 235).

       The District Court concluded that class counsel
adequately evaluated the merits of the preemption and
causation issues through informal discovery, and, after ten
months of settlement negotiations, the stage of the
proceedings weighed in favor of settlement approval. In re
Nat’l Football League Players’ Concussion Injury Litig., 307
F.R.D. at 390. Objectors claim that the lack of formal
discovery in this matter should have weighed more heavily
against settlement. As with the presumption of fairness,
formal discovery is not a requirement for the third Girsh
factor. What matters is not the amount or type of discovery
class counsel pursued, but whether they had developed
enough information about the case to appreciate sufficiently
the value of the claims. Moreover, requiring parties to
conduct formal discovery before reaching a proposed class
settlement would take a valuable bargaining chip—the costs
of formal discovery itself—off the table during negotiations.
This could deter the early settlement of disputes.

             4.     Risks of Establishing Liability and
                    Damages

But the District Court explained that the class notice was
clear that only some cases of CTE would be compensated. In
re Nat’l Football League Players’ Concussion Injury Litig.,
307 F.R.D. at 383–84.




                             52
       “The fourth and fifth Girsh factors survey the possible
risks of litigation in order to balance the likelihood of success
and the potential damage award if the case were taken to trial
against the benefits of an immediate settlement.” Prudential,
148 F.3d at 319. We concur with the District Court that this
factor weighed in favor of settlement because class members
“face[d] stiff challenges surmounting the issues of preemption
and causation.” In re Nat’l Football League Players’
Concussion Injury Litig., 307 F.R.D. at 391.

        To start, if the NFL were to prevail in its motion to
dismiss on the issue of federal labor law preemption, “many,
if not all,” of the class members’ claims would be dismissed.
Id. Objectors claim the District Court misjudged the risks of
establishing liability and damages on this front. They argue
that the NFL’s preemption defense would not apply to all
class members because there were no CBAs in effect before
1968 and between 1987 and 1993. But even if there were a
small subset of players unaffected by the preemption defense,
the defense still had the capability of denying relief to the
majority of class members and this weighs in favor of
approving the settlement.

        As for causation, the District Court noted that retired
players would need to show both general causation (that
repetitive head trauma is capable of causing ALS,
Alzheimer’s, and the like), and specific causation (that the
brain trauma suffered by a particular player in fact caused his
specific impairments). In re Nat’l Football League Players’
Concussion Injury Litig., 307 F.R.D. at 393. With general
causation, the Court found that even though “[a] consensus is
emerging that repetitive mild brain injury is associated with
the Qualifying Diagnoses,” the “available research is not
nearly robust enough to discount the risks” of litigation. Id.
And specific causation would be even more troublesome
because a player would need to distinguish the effect of hits




                               53
he took during his NFL career from the effect of those he
received in high school football, college football, or other
contact sports. Objectors argue that the District Court put too
little faith in the ability of the class to show causation because
the NFL has admitted that concussions can lead to long-term
problems and formal discovery could disclose that it
fraudulently concealed the risks of concussions. But neither
of these points is particularly helpful for overcoming the
general and specific causation hurdles the District Court
identified.

              5.      Risks of Maintaining Class Action
                      Through Trial

        The District Court found that the likelihood of
obtaining and keeping a class certification if the action were
to proceed to trial weighed in favor of approving the
settlement, but it deserved only minimal consideration. Id. at
394. This was correct. In a settlement class, this factor
becomes essentially “toothless” because “‘a district court
need not inquire whether the case, if tried, would present
intractable management problems[,] . . . for the proposal is
that there be no trial.’” Prudential, 148 F.3d at 321 (quoting
Amchem, 521 U.S. at 620).

              6.      Ability of Defendants to Withstand a
                      Greater Judgment

       The seventh Girsh factor is most relevant when the
defendant’s professed inability to pay is used to justify the
amount of the settlement. In the case of the NFL, the District
Court found this factor neutral because the NFL did not cite
potential financial instability as justification for the
settlement’s size. In re Nat’l Football League Players’
Concussion Injury Litig., 307 F.R.D. at 394. In fact, it agreed




                               54
to uncap the Monetary Award Fund and is thus duty bound to
pay every compensable claim.

       Some objectors complain that the settlement, which
may cost the NFL $1 billion over its lifetime, represents a
“fraction of one year’s revenues.” Even so, that does not
change the analysis of this Girsh factor. Indeed, “‘in any
class action against a large corporation, the defendant entity is
likely to be able to withstand a more substantial judgment,
and, against the weight of the remaining factors, this fact
alone does not undermine the reasonableness of the . . .
settlement.’” Sullivan, 667 F.3d at 323 (quoting Weber v.
Gov’t Empl. Ins. Co., 262 F.R.D. 431, 447 (D.N.J. 2009)).

              7.     Range of Reasonableness of the
                     Settlement in Light of the Best Possible
                     Recovery and All Attendant Risks of
                     Litigation

       In evaluating the eighth and ninth Girsh factors, we
ask “whether the settlement represents a good value for a
weak case or a poor value for a strong case.” Warfarin, 391
F.3d at 538. “The factors test two sides of the same coin:
reasonableness in light of the best possible recovery and
reasonableness in light of the risks the parties would face if
the case went to trial.” Id. “[T]he present value of the
damages plaintiffs would likely recover if successful,
appropriately discounted for the risk of not prevailing, should
be compared with the amount of the proposed settlement.”
Prudential, 148 F.3d at 322 (quotation omitted).

        If the retired players were successful in their fraud and
negligence claims, they would likely be entitled to substantial
damages awards. But we must take seriously the litigation
risks inherent in pressing forward with the case. The NFL’s
pending motion to dismiss and other available affirmative




                               55
defenses could have left retired players to pursue claims in
arbitration or with no recovery at all. Hence we agree with
the District Court that the settlement represents a fair deal for
the class when compared with a risk-adjusted estimate of the
value of plaintiffs’ claims. In re Nat’l Football League
Players’ Concussion Injury Litig., 307 F.R.D. at 395.

       Objectors claim that the District Court should have
taken into account the costs to class members of the
registration and claims administration process because they
decrease the “real value” for the class. But these costs are not
relevant to the eighth and ninth Girsh factors. And in any
event the Court assured itself that the claims process was
“reasonable in light of the substantial monetary awards . . .
and imposes no more requirements than necessary.” Id. at
396.13

              8.     Prudential Factors

        The District Court found that the relevant Prudential
factors also weighed in favor of approving the settlement. Id.
at 395–96. No objectors engage with the Court’s findings on
this front. But briefly, we agree that class counsel was able to
assess the probable outcome of this case, class members had
the opportunity to opt out, and the claims process is
reasonable. The provision of attorneys’ fees was a neutral
factor because class counsel has not yet moved for a fee
award.

       C.     Settlement’s Treatment of CTE



13
  The argument that the settlement’s failure to compensate
CTE makes it a poor value for the class we discuss separately
below.




                               56
        Objectors raise other arguments about the fairness of
the settlement that do not necessarily fall neatly within one of
the Girsh factors. The most common of those arguments is
that the exclusion of CTE as a Qualifying Diagnosis for
future claimants is unfair. Objectors note that CTE, the
“industrial disease of football,” was at the center of the first
concussion lawsuits and argue that claims for CTE
compensation are released by the settlement in return for
nothing. The District Court carefully considered this
argument before deciding that the settlement’s treatment of
CTE was reasonable. It made detailed factual findings about
the state of medical science regarding CTE—findings that we
review for clear error—in support of this conclusion.

        The Court first determined that “[t]he study of CTE is
nascent, and the symptoms of the disease, if any, are
unknown.” Id. at 397. Surveying the available medical
literature, it found that researchers have not “reliably
determined which events make a person more likely to
develop CTE” and “have not determined what symptoms
individuals with CTE typically suffer from while they are
alive.” Id. at 398. At the time of the Court’s decision, only
about 200 brains with CTE had been examined, and the only
way currently to diagnose CTE is a post-mortem examination
of the subject’s brain. Id.

       Citing studies by Dr. Ann McKee and Dr. Robert
Stern, objectors argued that CTE progresses in four stages. In
Stages I and II, the disease affects mood and behavior while
leaving a retired player’s cognitive functions largely intact.
Headaches, aggression, depression, explosive outbursts, and
suicidal thoughts are common. Later in life, as a retired
player progresses to Stages III and IV, severe memory loss,
dementia, loss of attention and concentration, and impairment
of language begin to occur. The District Court explained,
however, that these studies suffer from several limitations and




                              57
cannot generate “[p]redictive, generalizable conclusions”
about CTE. Id. at 399. The studies suffered from a selection
bias because they only examined patients with a history of
repetitive head injury. They had to rely on reports by family
members to reconstruct the symptoms patients showed before
death. And they did not take into account other potential risk
factors for developing CTE, including a high Body Mass
Index (“BMI”), lifestyle change, age, chronic pain, or
substance abuse. Id. at 398–99.

        With this science in mind, the Court next determined
that certain symptoms associated with CTE, such as memory
loss, executive dysfunction, and difficulty with concentration,
are compensated by the existing Qualifying Diagnoses. Id.
And many persons diagnosed with CTE after death suffered
from conditions in life that are compensated, including ALS,
Alzheimer’s disease, and Parkinson’s disease. Relying on
expert evidence, the Court estimated that “at least 89% of the
former NFL players” who were examined in CTE studies
would have been compensated under the settlement. Id.

       To be sure, the mood and behavioral symptoms
associated with CTE (aggression, depression, and suicidal
thoughts) are not compensated, but this result was reasonable.
Mood and behavioral symptoms are common in the general
population and have multifactor causation and many other
risk factors. Id. at 401. Retired players tend to have many of
these risk factors, such as sleep apnea, a history of drug and
alcohol abuse, a high BMI, chronic pain, and major lifestyle
changes. Id. Class members would thus “face more
difficulty proving that NFL Football caused these mood and
behavioral symptoms than they would proving that it caused
other symptoms associated with Qualifying Diagnoses.” Id.

      The District Court also reviewed the monetary award
for post-mortem diagnoses of CTE. It found “[s]ound




                              58
reasons” for limiting the award to players who died before
final approval of the settlement. Id. As we have summarized
elsewhere, this compensation for deceased players is a proxy
for Qualifying Diagnoses a retired player could have received
while living. After final approval, players “should be well
aware of the [s]ettlement and the need to obtain Qualifying
Diagnoses,” and “there no longer is a need for Death with
CTE to serve as a proxy for Qualifying Diagnoses.” Id. at
402.

       Finally, the Court addressed the potential development
of scientific and medical knowledge of CTE. Objectors
argued that the settlement’s treatment of CTE was
unreasonable in light of the expected developments in CTE
research. But even if a diagnosis of CTE during life will be
available in the next five or ten years, “the longitudinal
epidemiological studies necessary to build a robust clinical
profile will still take a considerable amount of time.” Id. The
Court also noted that the settlement has some mechanism for
keeping pace with science, in that the parties must meet and
confer every ten years in good faith about possible
modifications to the definitions of Qualifying Diagnoses. Id.
at 403

       Objectors have not shown any of the District Court’s
findings to be clearly erroneous, which exists when,
“although there is evidence to support [the finding], the
reviewing court, based on the entire evidence, concludes with
firm conviction that a mistake has been made.” GM Trucks,
55 F.3d at 783. Objectors argue that the Court overlooked
certain expert evidence, but the record does not support this
contention. They also complain that it failed to weigh the
credibility of the different experts when the objectors’ experts
were not paid for their services. We do not see how the Court
could have made a proper credibility determination on the
basis of written declarations alone, and, in any event, we have




                              59
never required those determinations when considering the
fairness of a settlement.

       Others claim that the expert evidence on CTE should
have been analyzed under Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993), which
established threshold standards for the admissibility of expert
scientific testimony at trial. Objectors failed to present this
argument to the District Court, and we deem it waived. In re
Ins. Brokerage, 579 F.3d at 261. Moreover, we have never
held that district courts considering the fairness of a class
action settlement should consider the admissibility of expert
evidence under Daubert. And at least one court of appeals
has rejected the argument objectors are making because, “[i]n
a fairness hearing, the judge does not resolve the parties’
factual disputes but merely ensures that the disputes are real
and that the settlement fairly and reasonably resolves the
parties’ differences.” Int’l Union, United Auto., Aerospace,
& Agr. Implement Workers of Am. v. Gen. Motors Corp., 497
F.3d 615, 636–37 (6th Cir. 2007).

        Finding no clear errors in the District Court’s findings
on CTE, we are also convinced that the Court was well within
its discretion in concluding that the settlement’s treatment of
this condition was reasonable. Most importantly, objectors
are not correct when they assert that CTE claims are released
by the settlement in return for “nothing.” A primary purpose
of the settlement is to provide insurance for living players
who develop certain neurocognitive or neuromuscular
impairments linked to repetitive head trauma (in addition to
the benefits provided by the Baseline Assessment Program).
Given what we know about CTE, many of the symptoms
associated with the disease will be covered by this insurance.
And compensation for players who are coping with these
symptoms now is surely preferable to waiting until they die to
pay their estates for a CTE diagnosis. Moreover, we agree




                              60
with the District Court that it would be an uphill battle to
compensate for the mood and behavioral symptoms thought
to be associated with CTE.

       Before concluding, we address developments during
the pendency of this appeal. In a March 2016 roundtable
discussion on concussions organized by the House Energy &
Commerce Subcommittee on Oversight & Investigations, the
NFL’s Executive Vice President cited the research of Dr.
McKee and agreed that there was a link between football and
degenerative brain disorders like CTE. The NFL’s statement
is an important development because it is the first time, as far
as we can tell, that the NFL has publicly acknowledged a
connection between football and CTE. On the other hand, the
NFL is now conceding something already known. The sheer
number of deceased players with a post-mortem diagnosis of
CTE supports the unavoidable conclusion that there is a
relationship, if not a causal connection, between a life in
football and CTE.

       Objectors cite the NFL’s concession as further
evidence that this settlement should be rejected. They argue
that the NFL has now admitted there is a link between
football and CTE, yet refused to compensate the disease.
Again, we note that the settlement does compensate many of
the impairments associated with CTE, though it does not
compensate CTE as a diagnosis (with the exception of players
who died before final approval of the settlement). Moreover,
even if the NFL has finally come around to the view that
there is a link between CTE and football, many more
questions must be answered before we could say that the
failure to compensate the diagnosis was unreasonable. For
example, we still cannot reliably determine the prevalence,
symptoms, or risk factors of CTE. The NFL’s recent
acknowledgment may very well advance the public
discussion of the risks of contact sports, but it did not advance




                               61
the science. Accordingly, the NFL’s statement is not a
ground for reversal of the settlement’s approval.

        In the end, this settlement was the bargain struck by
the parties, negotiating amid the fog of litigation. If we were
drawing up a settlement ourselves, we may want different
terms or more compensation for a certain condition. But our
role as judges is to review the settlement reached by the
parties for its fairness, adequacy, and reasonableness. And
when exercising that role, we must “guard against demanding
too large a settlement based on [our] view of the merits of the
litigation; after all, settlement is a compromise, a yielding of
the highest hopes in exchange for certainty and resolution.”
GM Trucks, 55 F.3d at 806. This settlement will provide
significant and immediate relief to retired players living with
the lasting scars of a NFL career, including those suffering
from some of the symptoms associated with CTE. We must
hesitate before rejecting that bargain based on an unsupported
hope that sending the parties back to the negotiating table
would lead to a better deal. Accordingly, we conclude that
the settlement’s treatment of CTE does not render the
agreement fundamentally unfair.14


14
   We address a few remaining objections to the District
Court’s fairness inquiry. Some claim that the offsets in the
settlement that reduce a player’s monetary award were
unreasonable. The Court explained why each offset had
scientific support and we are content to say that objectors
have not shown its findings to be clearly in error or its
conclusions an abuse of discretion. In re Nat’l Football
League Players’ Concussion Injury Litig., 307 F.R.D. at 407–
11. Others argue that the settlement should have used the
definition of “eligible season” set forth in the NFL retirement
plan. We concur with the District Court that the definition of




                              62
VII.   ATTORNEYS’ FEES

        Class counsel and the NFL did not negotiate the issue
of fees until after the initial term sheet was signed. After
negotiations, the NFL agreed not to contest any award of
attorneys’ fees and costs up to $112.5 million. Any fee award
will be separate from the NFL’s obligations under the
settlement to pay monetary awards to the retired players.
Class counsel may also petition the District Court to set aside
5% of each monetary award to administer the settlement. The
petition for a fee award will be submitted to the Court at a
later date. Objectors will then be able to present arguments as
to why the requested award is improper, and the Court will
have discretion to modify the award in whatever way it sees
fit. Even though the issue of attorneys’ fees remains
undecided, some object that the settlement’s treatment of fees
is a reason for reversal.

       A.     Deferral of Fee Petition

       Objectors first argue that the District Court abused its
discretion in approving the procedure for attorneys’ fees. As
noted, class counsel will request a fee award after the class
action is certified and the class settlement is approved.
Objectors claim that the “attorney-fee-deferral procedure”
violated Federal Rule of Civil Procedure Rule 23(h) and
deprived class members of due process. We note at the outset
that objectors failed to present most of the elements of this
argument to the Court at the final fairness hearing. The
closest anyone came was when amicus Public Citizen, Inc.
claimed that the absence of a fee petition “prevents a
complete evaluation of the fairness of the settlement at this
point.” In response, the Court noted that interested parties

eligible season in the settlement was reasonable because it is
a proxy for the number of head injuries. Id. at 410.




                              63
would have an opportunity to object to the fee petition when
filed and that the separation of settlement approval from fee
approval was an “accepted approach.” In re Nat’l Football
League Players’ Concussion Injury Litig., 307 F.R.D. at 396.

        As discussed elsewhere, the standards for waiver may
be relaxed somewhat in the class action context because we
have an independent obligation to protect the rights of absent
class members. Applying this principle, we will reach the
objections concerning attorneys’ fees because, if the
objections are persuasive, class members were denied a
meaningful chance to object or opt out from the settlement.
Our review, however, confirms that the procedure for
awarding fees in this settlement was neither an unlawful
procedure nor an obstacle to approval. We have no doubt
that, at the specified time, class counsel’s fee petition will be
subject to careful review by the District Court and objectors
will present challenges to the fee petition if warranted.

        To start, the practice of deferring consideration of a fee
award is not so irregular.           We have seen the same
arrangement in the settlement of a products liability class
action related to diet drugs. In re Diet Drugs Prods. Liab.
Litig., 582 F.3d 524, 534–35 (3d Cir. 2009) (settlement
approved in 2002, interim and final fee awards approved in
2009). Other courts have also used the same procedure. E.g.,
In re Oil Spill by Oil Rig Deepwater Horizon in Gulf of
Mexico, 910 F. Supp. 2d 891, 918 (E.D. La. 2012), aff’d sub
nom. In re Deepwater Horizon, 739 F.3d 790 (5th Cir. 2014);
see also Newberg on Class Actions § 14:5 (5th ed.) (“In some
situations, the court will give final approval to a class action
settlement and leave fees and costs for a later
determination.”).

      Moreover, the separation of a fee award from final
approval of the settlement does not violate Rule 23(h), which




                               64
allows a court to award reasonable attorneys’ fees and costs
in a certified class action subject to certain requirements.
Nowhere does the provision require that class counsel move
for its fee award at the same time that it moves for final
approval of the settlement. Under the Rule, a fee petition
must be made by motion served on all parties and, when the
motion is made by class counsel, notice must be “directed to
class members in a reasonable manner.” Fed. R. Civ. P.
23(h)(1). Class members may then object and the court may
hold a hearing. Fed. R. Civ. P. 23(h)(2)–(3). And the court
“must find the facts and state its legal conclusions” and “may
refer issues related to the amount of the award to a special
master.” Fed. R. Civ. P. 23(h)(3)–(4). So long as these
conditions are met, the procedure for awarding attorneys’ fees
that the District Court approved in this case will not run afoul
of subsection (h).

       Objectors point us to the Advisory Committee Notes to
Rule 23, which seem to contemplate combining class notice
of the fee petition with notice of the terms of the settlement.
Fed. R. Civ. P. 23(h)(1), 2003 advisory committee’s note
(“For motions by class counsel in cases subject to court
review of a proposed settlement under Rule 23(e), it would be
important to require the filing of at least the initial motion in
time for inclusion of information about the motion in the
notice to the class about the proposed settlement that is
required by Rule 23(e).”) & (“In cases in which settlement
approval is contemplated under Rule 23(e), notice of class
counsel’s fee motion should be combined with notice of the
proposed settlement, and the provision regarding notice to the
class is parallel to the requirements for notice under Rule
23(e).”); see also Newberg on Class Actions § 8.24 (5th ed.)
(Rule 23 envisions “linking together settlement notice and
objections with fee notices and objections”). But even if we
were willing to read the Advisory Committee’s suggestion
that fee petitions be filed alongside the settlement as a




                               65
requirement, “it is the Rule itself, not the Advisory
Committee’s description of it, that governs.” Dukes, 131 S.
Ct. at 2559.

        Objectors also cite as support two cases from other
circuits that found a violation of Rule 23(h). See Redman v.
RadioShack Corp., 768 F.3d 622, 638 (7th Cir. 2014), cert.
denied sub nom. Nicaj v. Shoe Carnival, Inc., 135 S. Ct. 1429
(2015); In re Mercury Interactive Corp. Sec. Litig., 618 F.3d
988, 993 (9th Cir. 2010). They are not, however, as helpful
as objectors might think. In those cases, the district courts
denied class members the opportunity to object to the
particulars of counsel’s fee request because counsel were not
required to file a fee petition until after the deadline for class
members to object expired. By the time they were served
with notice of the fee petition, it was too late for them to
object. We have little trouble agreeing that Rule 23(h) is
violated in those circumstances. But in our case the fee
petition has not yet been filed, the District Court has not set a
deadline for objections to the fee petition, and the issue of
whether class members will have an opportunity to object is
hypothetical. Accordingly, we decline to hold that Rule 23(h)
mandates the simultaneous notice of a class action settlement
and notice of the fee petition.
       The final argument raised by objectors on this point is
that the decision to delay ruling on the fee award deprived
class members of due process. As we discussed in evaluating
classwide notice, constitutional due process requires that
notice be “reasonably calculated, under all the circumstances,
to apprise interested parties of the pendency of the action and
afford them an opportunity to present their objections.”
Mullane, 339 U.S. at 314. Put another way, the notice of a
class settlement “should contain sufficient information to
enable class members to make informed decisions on whether
they should take steps.” In re Baby Prods., 708 F.3d at 180.




                               66
       The class notice here was sufficient to comply with
due process. The notice advised that the NFL would pay
attorneys’ fees from a separate fund and not object to an
award up to $112.5 million and that the District Court would
consider fees after final approval and afford retired players an
opportunity to object. From this, class members knew from
where the fees for class counsel were coming (a separate
fund), what the NFL’s position on fees would be (no
objection up to $112.5 million), and could ballpark the size of
class counsel’s eventual fee request (a betting person would
say it will be close to $112.5 million). Even if the class
members were missing certain information—for example, the
number of hours class counsel worked and the terms of any
contingency fee arrangements class counsel have with
particular retired players—they still had enough information
to make an informed decision about whether to object to or
opt out from the settlement.

      To be sure, we are sympathetic to concerns that others
have raised over the practice of delaying consideration of a
fee motion. As one treatise put it,
       [a] primary concern about class action
       settlements is that unmonitored class counsel
       may have incentives to sell out the class’s
       interests in return for a large fee. To assess
       whether such a sell-out has occurred, class
       members need information both about the
       content of the settlement and about the scope of
       the fee. In this sense, fee notice not only may
       accompany settlement notice; it likely should
       accompany settlement notice.

Newberg on Class Actions § 8:22 (5th ed.) (emphases in
original). Delaying the fee petition denies class members
information about what their counsel did in negotiating the




                              67
settlement. And, all else being equal, the more information
available the better. Moreover, class members may have less
incentive to object to the fee award at a later time because
approval of the settlement will have already occurred. But
the procedure is not necessarily a violation of Rule 23(h), and
in this instance it did not violate due process.

       B.     Clear Sailing Provision

       Objectors next challenge the provision in the
settlement agreement that the NFL would not object to a fee
award up to $112.5 million. This is often referred to as a
“clear sailing provision” (probably because the implication is
that the fee request stands a much better chance of court
approval if the defendant is not objecting). The concern with
a clear sailing provision is collusion. The defendant is
indifferent to the allocation of its liability between the class
and counsel; all that matters is the total liability. To forgo the
opportunity to object to the fee award, the defendant will
presumably want something in return because it is giving up
the chance to reduce its overall liability. We thus might fear
that class counsel has given away something of value to the
class in return for the defendant’s agreement not to contest a
fee request below a certain level.

       Despite these concerns, “numerous cases . . . have
approved agreements containing such clear-sailing clauses.”
In re Oil Spill by Oil Rig Deepwater Horizon, 295 F.R.D.
112, 138 (E.D. La. 2013). We join our sister circuits in
declining to hold that clear sailing provisions are per se bars
to settlement approval while nonetheless emphasizing that
they deserve careful scrutiny in any class action settlement.
See In re Sw. Airlines Voucher Litig., 799 F.3d 701, 712 (7th
Cir. 2015); Gooch v. Life Inv’rs Ins. Co. of Am., 672 F.3d
402, 426 (6th Cir. 2012); In re Bluetooth Headset Prods.
Liab. Litig., 654 F.3d 935, 949 (9th Cir. 2011); Blessing v.




                               68
Sirius XM Radio Inc., 507 F. App’x 1, 4 (2d Cir. 2012);
Weinberger v. Great N. Nekoosa Corp., 925 F.2d 518, 525
(1st Cir. 1991). A district court faced with such a provision
in a class action settlement should review the process and
substance of the settlement and satisfy itself that the
agreement does not indicate collusion or otherwise pose a
problem.

       The District Court here found the clear sailing
provision unobjectionable. It emphasized that the issue of
fees was not discussed until after the principal terms of the
settlement were agreed to, the fee award will not diminish
class recovery, and the agreed amount is just over 10% of the
estimated class recovery. In re Nat’l Football League
Players’ Concussion Injury Litig., 307 F.R.D. at 374–75. We
discern no abuse of discretion. There is simply no evidence
in the negotiation process or the final terms of the settlement
that class counsel bargained away the claims of retired
players in return for their own fees.




VIII. CONCLUSION

        It is the nature of a settlement that some will be
dissatisfied with the ultimate result. Our case is no different,
and we do not doubt that objectors are well-intentioned in
making thoughtful arguments against certification of the class
and approval of this settlement. They aim to ensure that the
claims of retired players are not given up in exchange for
anything less than a generous settlement agreement
negotiated by very able representatives. But they risk making




                              69
the perfect the enemy of the good. This settlement will
provide nearly $1 billion in value to the class of retired
players. It is a testament to the players, researchers, and
advocates who have worked to expose the true human costs
of a sport so many love. Though not perfect, it is fair.

       In sum, we affirm because we are satisfied that the
District Court ably exercised its discretion in certifying the
class and approving the settlement.




                             70